TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT 32 TBS INTERNATIONAL PLC & SUBSIDIARIES AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of TBS International plc and its subsidiaries(the "Company"), does hereby certify, to the best of such officer's knowledge, that the Quarterly Report on Form 10-Q for the quarterly period endedJune 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Form 10-Q") of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August9, 2011 /s/Joseph E. Royce Joseph E. Royce President and Chief Executive Officer Date: August9, 2011 /s/ Ferdinand V. Lepere Ferdinand V. Lepere Senior Executive Vice President andChief Financial Officer Date:August 9, 2011 /s/ Frank Pittella Frank Pittella Chief Accounting Officer A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
